Exhibit 10.42

 

The Commerce Group, Inc.
Named Executive Officers' Salaries

 

      As a result of management changes previously announced (Form 8-K and press
release issued on August 18, 2006), the Compensation Committee met on September
29, 2006 and approved annual salary amounts for the following named executive
officers, who were identified in the Company's proxy statement for its 2006
annual meeting. The compensation changes are effective August 1, 2006. All of
the named executive officers are employees at-will.

 

Named Executive Officer

Previous

Current

Gerald Fels

Title

Annual Salary




 

Executive Vice President

$553,808




 

President, Chief Executive
Officer and Chairman of the Board
$996,854


James A. Ermilio

Title

Annual Salary




 

Senior Vice President and
General Counsel
$358,548




 

Executive Vice President,
General Counsel and Secretary
$466,112


Arthur J. Remillard, III

Title

Annual Salary




 

Senior Vice President -
Policyholder Benefits
$308,320




 

Executive Vice President -
Policyholder Benefits
$369,984


 

      Each named executive officer of the Company also received annual incentive
awards under the Company's 2002 Incentive Compensation Plan. A form of the 2006
Incentive Award Agreement was filed as Exhibit 10.40 in the Company's Form 10-Q
for the quarter ended March 31, 2006. Incentive awards granted were calculated
under the same methodology as that used in previous grants. Additional awards
were granted to the above officers commensurate with the salary increases.